11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


Universal Well Service, Inc.,                * From the 132nd District
                                               Court of Scurry County,
                                               Trial Court No. 23756.

Vs. No. 11-11-00335-CV                       * June 20, 2013

Applied Survey Systems, Inc.,               * Memorandum Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's opinion, the
judgment of the trial court is reversed and the cause is remanded. The costs
incurred by reason of this appeal are taxed against Applied Survey Systems, Inc.